The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 1, 2014

                                       No. 04-14-00679-CR

                                    Benjamin Alley MOORE,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR4943
                        Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
        A Trial Court=s Certification of Defendant=s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case Ais a plea-bargain case,
and the defendant has NO right of appeal.@ It is therefore ORDERED that the trial court clerk
file an electronic clerk=s record within ten days from the date of this order containing the
following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant=s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court=s Certification of Defendant=s Right of Appeal; and

       7.      The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter=s record in this appeal.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court